Title: To George Washington from Major General Riedesel, 11 January 1778
From: Riedesel, Friedrich Adolph (Adolf) von
To: Washington, George



Sir
Cambridge [Mass.] Janry 11th 1778.

Major Genl Gates having at the Request of his Excellcy Lieut. Genl Bourgoyne exchanged a certain Number of British Officers, Prisoners of War, for an equal Number of Officers of the Continental Army, and being further required to exchange a proportionable Number of german Officers, who were made Prisoners of War, said: “He cou’d not enter upon any exchange of the german Troops, without an express Order from Congress.”
I have too high an opinion of Your Excellency’s Justice to beleive that You wou’d make any Distinction between the Troops of different Nations, engaged in the same Cause, and am perswaded, You will grant the same Indulgence to the Prisoners of War, of one Party, which You do to the other, in every Respect, but particularly in that of a fair and equal Exchange; I therefore request, that You will allow a Number of the german Officers of Genl Bourgoyn’s Army, Prisoners of War, to be exchanged in Proportion to the Number of British Officers,

exchanged by Genl Gates; and as the Officers of Genl Bourgoyne’s Family, and those of Genl Phillips’s have been exchanged, though included in the Convention; I request the same Indulgence may be granted to the Officers of my Suite. A Return of their Names, and of the Officers made Prisoners of War during the Campaign, is enclosed herewith. I have the honor to be with great Respect Your Excellency’s most obedient humble Servant

Riedesel Major General

